                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

CHERRYL OLIVER,                           )
                                          )
               Plaintiff,                 )
                                          )
          v.                              ) CASE NO. 1:16-CV-677-WKW
                                          )             [WO]
DOTHAN CITY BOARD OF                      )
EDUCATION,                                )
                                          )
               Defendant.                 )

                                     ORDER

      Before the court is Plaintiff’s pro se motion to seal this lawsuit (Doc. # 15),

in which Plaintiff brought Title VII race and gender discrimination claims against

her former employer, the Dothan City Board of Education (Doc. # 8). After finding

that Plaintiff’s Title VII claims were time-barred, the court dismissed those claims

and declined jurisdiction over Plaintiff’s state-law defamation claim. (See Docs.

# 11, 12.) Plaintiff now asks the court to seal the case because she is a teacher

seeking a job and “[f]uture employers don’t need to see this information.” (Doc.

# 15.) She also notes that a human resources employee at her former school found

this case and informed her principal. For the reasons below, the motion will be

denied.

      “The operations of the courts and the judicial conduct of judges are matters of

utmost public concern.” Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839
(1978). “The common-law right of access to judicial proceedings, an essential

component of our system of justice, is instrumental in securing the integrity of the

process.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311

(11th Cir. 2001) (citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 564–

74 (1980)). Title VII cases are no exception. See Southern Methodist Univ. Ass’n

of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 712 (5th Cir. 1979).

      The court may, however, seal filings for good cause. Romero v. Drummond

Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007). Good cause is determined by “the

nature and character of the information in question,” Chicago Tribune Co., 263 F.3d

at 1315, and the court must balance “the public interest in accessing court documents

against a party’s interest in keeping the information confidential,” considering

      whether allowing access would impair court functions or harm
      legitimate privacy interests, the degree of and likelihood of injury if
      made public, the reliability of the information, whether there will be an
      opportunity to respond to the information, whether the information
      concerns public officials or public concerns, and the availability of a
      less onerous alternative to sealing the documents.

Romero, 480 F.3d at 1246. “A party’s privacy or proprietary interest in information

sometimes overcomes the interest of the public in accessing the information.” Id.

(citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).

      Plaintiff has not shown good cause for sealing any documents in this case.

Her request is to seal the entire case “from the internet, government publishing, [and]

googlers.” (Doc. # 15.) That request in and of itself is far too broad. Plaintiff has
                                          2
not pointed to any specific document, which, if not sealed, may harm her or another

party.

         Nor has she identified any legitimate privacy concerns to justify sealing any

part of the case. Plaintiff does not point to any filings that contain confidential

information. Plaintiff’s only explanation is that her employment opportunities may

be harmed by the existence of the lawsuit. Were the court to agree that a case may

be sealed over no more than a party’s concern about how it would be perceived by

others, the public would have the benefit of very few judicial decisions. Plaintiff’s

position is simply a consequence of choosing to litigate. The subject matter of this

lawsuit — a race and gender discrimination claim against a public entity — is of the

utmost public concern. While some court filings deserve special treatment, Plaintiff

has not demonstrated that any of the filings in this case fit within that category.

         Accordingly, it is ORDERED that Plaintiff’s motion to seal (Doc. # 15) is

DENIED.

         DONE this 4th day of September, 2019.

                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                           3
